State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520264
________________________________

In the Matter of JASON SMITH,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., McCarthy, Devine and Clark, JJ.

                             __________


     Jason Smith, Sonyea, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the $5 mandatory surcharge
has been refunded to petitioner's inmate account. In view of
this, and given that petitioner has received all of the relief to
which he is entitled, the petition must be dismissed as moot (see
                              -2-                  520264

Matter of Ramos v Department of Corr. & Community Supervision,
123 AD3d 1215, 1216 [2014]). We note that petitioner has no
right to be restored to the status he enjoyed prior to the
disciplinary determination (see Matter of Herring v Prack, 118
AD3d 1200 [2014]).

     Lahtinen, J.P., McCarthy, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $305.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court